Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 25 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				8.
					My dearest friends
					Washington 25. July 1822
				
				Another number of your journal came to hand this day—I mark your advice, to say nothing more upon the subject of the “diplomatic controversy,” and I am much inclined that way myself—I have no desire to put him down lower than he has put himself; but the opinions upon objects of great interest, avowed and urged in his Letters want putting down, much more than the man—And I have written what would put them down forever—and make Walsh ashamed of what he has said in their favour—Whether I shall publish it or not is a question—But I have it nearly all written, and mean to finish it completely.  Walsh has contradicted me, by a subterfuge—He says that his Editorial remarks of 10. May were all written by himself—but the professions, and the apologies,  and the vouchers, of which they consist, all came from Russell himself directly or indirectly—Russell’s friend through whom the manuscript was communicated, vouched for its correctness as a copy—It was not correct—It was neither the original nor the duplicate—but a mongrel bred from both—The remark that the Letters being private, did not apt imply that it was secret, must have come from Russell, or it was a remark that Walsh should not have made; for it misled the public—The Letter was secret as well as private—Secret at least to those whom it accused—I did not and do not desire that Mr Walsh should side with me in this matter—All I asked of him was neutrality—He says the facts against Russell are overwhelming—This is more than I desired him to say—The Verdict of the Public was already given—But I think he ought not to have contradicted me; asto the Editorial remarks; at least without admitting that although written by himself, he had the substance of them from Mr Russell, or his friend; which was all I meant to say.I enclose you a Letter from Mrs: Smith at Pensacola; which was opened, not by me, but by mr Calhoun, to whom it was taken by mistake—I have no doubt it was unintentional on his part, and presume it was not read by him—But as it was sent open to me, I did read it, and from its contents am afraid of seeing them here every hour—I shall take no pleasure in that Event for I have lately learnt something, which has disgusted me with him, more than ever.26. JulyWith the dawn of this morning I awaked and ejaculated a blessing to Heaven upon the gem jubile of our Marriage—More than a half of your life and nearly half of mine have we travelled hand in hand in our pilgrimage through this valley, not alone of tears—We have enjoyed together great and manifold blessings and for many of them I have been indebted to you—May the Guardian Angel of our Union or that all powerful being whose superintending Providence is the Guardian Angel of all, bless us for the future, in proportion as he has blessed us for the past, in the vicissitudes of sorrow and of joy, which constitute the sum of all human destiny, may we proceed in harmony, and in conscious integrity to the end of our career on Earth—If it be the will of our Creator that we should live to celebrate the full jubile of this day, may it be with equal and unabated affection for each other, and may it find our children established and prosperous in life, virtuous and useful—And if to either or both of us a shorter date is allotted may we be gathered to our fathers in Peace, and leave behind a to our posterity, a memory and a name not, as stimulants to pride but as model, for imitation.And so I bid you my beloved farewell
				
					J. Q Adams
				
				
			